722 S.E.2d 603 (2012)
STATE of North Carolina
v.
Anthony TOWNSEND.
No. 458P11-2.
Supreme Court of North Carolina.
March 8, 2012.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Anthony Townsend, for Townsend, Anthony.
William West, Jr., District Attorney, for State of North Carolina.
Upon consideration of the petition filed by Defendant on the 1st of February 2012 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 3th of March 2012."
JACKSON, J., recused.